DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18, in the reply filed on 3/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "inner core" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note the fiber of claim 1 does not recite a fiber with a wall or coating and interior core.
Claim 17 recites the limitation "wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note the fiber of claim 1 does not recite a fiber with a wall or coating and interior core.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,11 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Upasani et al. “Preparation and characterization of porous polyester fibers by salt leaching method”, The Journal of the Textile Institute”, Vol. 104, No. 4, 351-356, cited IDS.
Upasani discloses a method for making porous polyester fibers by combining salt (NaCl), water and a polymer melt, drawing the melt by extrusion, cooling and then leaching salt out of the polyester with water. See entire disclosure, especially abstract, fig. 1, page 352 left col. 2nd full ¶-page 353.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8,10-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upasani, cited above, as applied to claim 1,11 and 15 above, in view of Fink et al. (US 2016/0155534) in view of Shahriari et al. “Hierarchically Ordered Porous and High-Volume Polycaprolactone Microchannel Scaffolds Enhanced Axon Growth in Transected Spinal Cords”, TISSUE ENGINEERING PART A, Volume 23, Number 9-10, 2017, cited IDS.
Upasani is disclosed above. Upasani is silent with respect to the more specific method steps of claims 2-8 and 10 which require casting a salt-thermoplastic solution onto a surface and blading to produce a determined thickness, drying then rolling into a film, using a thermal drawing process with a pre-form, cooling and cutting. The reference is also silent with respect to the polyesters of claim 14.
Fink is used for the disclosure within on thermally drawing porous fibers to form fibers with a core and wall, the fiber is produced using a preform, thermally drawn, cooled and cut. See entire disclosure, especially abstract, Fig 1-2, Fig 4, [0004],[0013], [0048]-[0050] and claims 36-45. Fink also teaches use of polycaprolactone (PCL) fiber. See table 1. Regarding claims 16 and 17, Fink teaches a fiber with a core and cladding (wall), however the reference is silent on the exact dimensions of each. See [0019], However the reference noted that the microstructure of the fiber can be controlled to the desired structure parameters using the starting materials, thermal drawing and cooling process. See [0041]. Thus the preparation of a fiber having variable dimensions for an internal core and outer wall is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Fink further teaches thermal drawing is low cost and an intrinsically scalable fabrication method enabling production of fibers with extended lengths and well controlled geometry. See [0004].
Since both references teach similar porous fibers one of ordinary skill in the art would have a high expectation of success in using the thermal drawing as taught by Fink to process the fibers of Upasani. Reason to make such a modification to the process of Upasani is to realize the benefits of thermal drawing as outlined by Fink, which include low cost and intrinsically scalable fabrication.
While the secondary reference Fink teaches use of films and sheets with the preform before thermal drawing, it is silent on how the film is made. Claim 2 requires the rolled film is produced by doctor blade movement. Shahriari is used for the disclosure within on producing PCL film rolls by using a doctor blade to spread uniformly and dry after casting. See abstract and page 2 3rd ¶. Shahriari also teaches PCL was selected based on its biocompatibility and desirable degradation time. Since Upasani and Fink suggest polymer films are used before processing into fibers one of ordinary skill would seek knowledge in the art for methods to produce rolled films. One such technique is use of a doctor blade as taught by Shahriari. Obviousness stems from the notion that the combination of art known elements that, when combined, do no more than serve their art-recognized functions is obvious. The instant claims are no more than a combination of known biocompatible material production methods. The result of combining these disclosures is a process for making porous fibers using doctor blading to form a rolled film and applying the film to a thermal drawing process to produce a fiber. Obviousness also stems from the notion that, by teaching how to make rolls of PCL Shahriari effectively suggest how to produce the film rolls taught within Fink. Applying these ideas to Upasani and Fink is no more than following the suggestions or teachings of the art.
Regarding claim 15 as noted above Fink and Shahriari teach use of PCL. Since Upasani teaches use of polyester for its porous fiber one of ordinary skill would have a high expectation of success in substituting PCL into the primary reference. Reason to make such a modification stems from the teaching of Shahriari that PCL has desirable biocompatibility and degradation time.
Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upasani, cited above, in view of Fink et al. (US 2016/0155534) in view of Shahriari et al, cited above, in view of Grena et al. “Thermally drawn fibers with spatially-selective porous domains”, Nature Communications, 18: 364, cited by applicants in view of Tran et al. “A new generation of sodium chloride porogen for tissue engineering”, Biotechnology and Applied Biochemistry, Volume 58, Issue 5, 2011
Pages 335-344
The combination of Upasani, Fink and Shahriari is disclosed above. The combination does not teach depositing the fiber in a predetermined shape. Grena also teaches thermally drawn porous fibers and is used primarily for its teaching that the fibers may be shaped in a predetermined manner by etching. See entire disclosure, especially abstract and Fig. 2. One fiber appears as a branch shape. Grena notes that by controlling the external geometry control over the mechanical properties. See page 3 left col 2nd full ¶. Thus since the Grena is related to Upasani as being drawn to porous fiber production one of ordinary skill would have a high expectation of success in using etching to control the geometry of the finished fiber. Reason to make such a substitution would be to control mechanical properties.
The combination of Upasani, Fink and Shahriari does not teach filtering the salt to obtain a desired size as recited in claims 12-13.
Tran teaches filtering methods for producing sodium chloride porogen of controlled size in a narrow distribution, the porogen was said to be useful in making porous tissue scaffolds. See entire disclosure, especially abstract. Tran teaches NaCl is the most commonly used porogen, but the current grinding and sieving methods generate salt particles with huge size variations and cannot generate porogens in the submicron size range. Since Upasani teaches use of NaCl as a porogen one of ordinary skill would have a high expectation of success in applying filtering to the NaCl to produce a salt with controlled size and distribution. By controlling size of the porogen it follows size of the pores made during leaching would be controlled in a reproducible manner. 
Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618